



Exhibit 10.3


Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.


AMENDED AND RESTATED
RESEARCH COLLABORATION and FUNDING AGREEMENT




This Amended and Restated Research Collaboration and Funding Agreement (this
“Agreement”), is entered into by and between Arbutus Biopharma, Inc., a Delaware
corporation (“Company”), and the Baruch S. Blumberg Institute, a Pennsylvania
not-for-profit company (“Institution”), as of June 5, 2016 (the “Effective
Date”). Each of Company and Institution may be referred to herein individually
as a “Party” and jointly as the “Parties”.
WHEREAS, Institution and its employees have expertise and experience in the
research of hepatitis B virus (“HBV”) and liver cancer including, but not
limited to, drug discovery and assay development.
WHEREAS, Company and its employees have expertise discovering, developing and
commercializing therapies for liver and viral diseases.
WHEREAS, Company and Institution believe that the technologies researched and/or
discovered by Institution may have the potential to be utilized or further
developed by Company to achieve the goal of delivering curative therapies for
HBV and liver cancer to patients.
WHEREAS, the parties hereto entered into that certain Research Collaboration and
Funding Agreement dated October 29, 2014 (the “Original Agreement”) pursuant to
which, among other things, Institution and Company agreed that Institution would
conduct certain research in the fields of HBV and liver cancer in collaboration
with the Company (the “Collaboration”) and that Company would fund such research
in consideration for, among other things, an option to license Institution’s
rights in intellectual property generated by such research.
WHEREAS, the parties hereto now desire to amend and restate in its entirety the
Original Agreement as set forth herein for the purposes of, among others,
increasing the funding amount provided by Company to Institution for its
research hereunder and expanding the Company’s option to license Institution’s
rights in certain intellectual property to generally include inventions that
result from research conducted by Institution in the Field (as defined below),
regardless of the funding source.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, Company and
Institution hereby agree to be legally bound as follows:





--------------------------------------------------------------------------------





1.
Performance of the Research Collaboration.

1.1    Definition of Field. As used in this Agreement, “Field” shall mean the
field of hepatitis B virus including, but not limited to, detection, prevention,
treatment, drug discovery and antiviral screening assay development, but
specifically excluding liver cancer therapeutics, liver cancer diagnostic assay
development, liver cancer biomarker research and all research involving the
Natural Products Library that the Institute owns and operates.


1.2    Research Program. Institution and Company shall jointly determine the
research to be conducted by the Institute in the Field, with funding and
direction provided by the Company, pursuant to the terms of this Agreement
(collectively the “Research”), where such Research shall refer to and consist of
one or more individual research projects (each a “Project”).
 
1.3    Project Plans. Each Project shall be memorialized in a plan (each, a
“Project Plan”), which shall specify the personnel assigned to conduct the
Project, all Research Milestones (as defined below) to be achieved during the
course of the Project, and a detailed budget specific to the Project. Each
Project Plan shall be jointly developed by the parties and shall be agreed upon
and executed by the Parties prior to the commencement of any Research under such
Project. Upon execution of each Project Plan, it shall become an integral part,
and shall be governed by the terms, of this Agreement. The Company shall have
the on-going right to review each Project and Institution’s progress against the
Research Milestones of the relevant Project Plan. Except as otherwise provided
for herein, the Company may, as a part of such review, propose modifications or
alterations to such Project Plan, which modification or alteration shall be
consented to by the Institution in writing before becoming effective, such
consent not to be unreasonably withheld or delayed. The Parties acknowledge and
agree that the data produced pursuant to the Research may be used in regulatory
submissions to the FDA or other governmental or regulatory authorities.


1.4    Research Milestones. Each Project Plan shall contain specific goals and
objectives, which shall be reasonably designated by Company in consultation with
Institution (“Research Milestones”). Ongoing funding of a research project or
program shall be dependent upon achievement of such Research Milestones and
Institution or the Principal Investigator shall provide to Company regular
reports detailing the progress of the Research again such Research Milestones.
In the event the Company reasonably determines that Institution has materially
failed to achieve one or more of the Research Milestones of a given Project, the
Chief Scientific Officer (CSO) of Company and the President of Institution
(collectively, the “Executives”) shall meet and confer, as soon as possible, to
determine the proper corrective steps to by taken by the Parties. In the event
the Executives are unable to agree, Company’s CSO shall have the authority to
reallocate funds to one or more other Projects; Company shall not, however,
reduce the aggregate amount of funding to Institution provided for in Section
2.2 below.


1.5    Principal Investigator. A “Principal Investigator” shall be designated in
each Project Plan and shall be responsible for the administration and
supervision of the Research. Only members of the Principal Investigator’s lab,
or other representatives of Institution or Company, may assist the Principal
Investigator in conducting the Research (each, a “Lab Affiliate”). Each
Principal Investigator and Lab Affiliate shall be bound by the terms set forth
in





--------------------------------------------------------------------------------





this Agreement, shall be an employee of the Institution or Company and shall
have an agreement with Institution or Company (as the case may be) to assign
his/her intellectual property rights to Institution or Company (as the case may
be). If the designated Principal Investigator becomes unable or unwilling to
continue the Research for any reason, Institution shall propose a substitute
Principal Investigator with comparable qualifications. If the proposed candidate
is not available or is not acceptable to Company, Company may propose a
substitute Principal Investigator or reallocate funds to an alternate Project by
giving written notice thereof to Institution.


1.6    Facilities. Institution shall cause Principal Investigators to perform
the Research only at Institution’s facility(ies) or such other facilities as may
be identified in the relevant Project Plan (the “Facility(ies)”). Institution
may not utilize any facility, other than the Facility(ies), for performing any
portion of the Research without obtaining Company’s prior written consent, such
consent not to be unreasonably withheld or delayed. Institution shall maintain,
or cause to be maintained, the Facility(ies), all personal property, equipment,
machinery, excipients, materials, systems, intangibles, intellectual property
and contract rights in use at the Facility(ies) free of defects, except for
defects attributable to wear and tear consistent with the age and usage of such
assets, and except for such defects as do not and will not, in the aggregate,
materially impair the ability to use such assets in connection with the
Research.


2.
Funding.



2.1    Budget. Institution shall use its best efforts to comply with the budget
set forth in each Project Plan. In the event that the relevant Principal
Investigator reasonably believes that additional funds will be required to reach
the goals of a Project Plan, written notice shall be provided to the Company and
the parties shall meet to discuss amending such Project Plan or its budget.
Company shall have final decision-making authority for any such amendment, which
shall not be unreasonably withheld.


2.2    Funding and Payment. Subject to the terms and conditions of this
Agreement and for the duration of the Term (as defined below), Company shall
provide funding under this Agreement in the amount of $1,100,000 per year;
payments made through April 29, 2018, shall be in accordance with the following
schedule, each payment being due and payable [***] of the date set forth below:
[***]


2.3    Third Party Funding.


(a)Funding of Research. Institution represents, warrants and covenants to
Company that no third party, other than the United States government or an
agency thereof (the “US Government”) or the Commonwealth of Pennsylvania, has
funded or will fund any part of the Research. In the event that the US
Government has funded any portion of any research program that Company also
funds, at any time, pursuant to this Agreement, Institution agrees to promptly
notify Company of this fact and provide additional details as reasonably
requested by the Company. Institution covenants and agrees, during the Term, not
to seek US Government funding for any research within the





--------------------------------------------------------------------------------





scope of that which is funded by the Company under any then-current Project Plan
without the prior written consent of Company, such consent not to be
unreasonably delayed or withheld. Institution shall be free to seek direct US
Government funding (other than a sub-award) for research in the field of HBV but
outside the scope of that which is funded by the Company under any then-current
Project Plan (“Other Research”) provided that: (i) at least [***] prior to the
submission of any application or similar document to be submitted in support of
Institution’s efforts to seek such funding (each a “Grant Application”),
Institution shall provide Company with substantially complete copies or
experimental plans, whether final or draft, of each Grant Application; (ii)
Institution hereby agrees to remove from any Grant Application any information
Company and Institution jointly determine is Confidential Information (as
defined below); and (iii) in the event that Company, after review of a Grant
Application, determines that it wishes to fund such Other Research on the same
financial terms as would be provided under the Grant Application if funded,
Institution shall not submit such Grant Application to the US Government and
shall instead, within [***] from submission of the Grant Application to Company,
enter into a separate agreement with Company for the funding of such Other
Research on terms not less favorable to the Company than those contained herein
with respect to the Research. Upon failure of the parties to enter into a
separate agreement in the specified timeframe, Institution shall be permitted to
file its grant application with the US Government.


(b)Exclusivity. Institution covenants and agrees, during the Term, not to accept
funding from any third party, other than directly from the US Government (other
than an SBIR or STTR sub-award) or the Commonwealth of Pennsylvania, to conduct
research in the field of HBV. Notwithstanding anything to the contrary in the
foregoing, Institution may continue to conduct “fee-for-service” activities in
the Field limited to the testing, screening and/or characterization of third
party compounds for HBV antiviral activity, provided that such activities do not
overlap or conflict in any way with the Research then being conducted under this
Agreement.


3.
Records, Conferences and Reports.



3.1    Records. Institution shall require the Principal Investigators and the
Lab Affiliates to keep appropriate records of the Research, including laboratory
notebooks, in accordance with Institution policies, sufficient to properly
document the results of the Research and otherwise sufficient to determine
identity and dates of inventorship of Inventions. Institution shall make such
records available to Company upon no less than two week’s notice during
Institution’s normal business hours.


3.2    Conferences. During the term of this Agreement, the Institution shall
cause the Principal Investigators and the Lab Affiliates to meet with
representatives of Company at least monthly (or at such other times as may be
agreed among them) to discuss the progress and results of the Research, as well
as the direction of the Projects and any suggested changes thereto.





--------------------------------------------------------------------------------





3.3    Reports. In addition to such conferences, Institution or Principal
Investigators shall provide to Company (a) interim written reports no less than
once per calendar quarter, (b) a draft final written report within [***] after
completion (or earlier termination) of the Research and (c) a final written
report within [***] after receipt of Company’s comments to the draft final
report, which shall be given by Company not later than [***] after Company’s
receipt of the draft final report (collectively, the “Reports”); if this
schedule of reports differs from the final version of the relevant Project Plan,
the schedule listed in such Project Plan shall be followed. During the
performance of the Research, Institution shall also notify Company promptly if
the Research reveals any unexpected result or any accident or harm occurs.
Company shall own all Reports and data compilations resulting from the Research.


4.
Confidentiality and Publications.



4.1    Company Confidential Information. Institution warrants that it shall not
reveal, publish or otherwise disclose Confidential Information (as defined
below) to any third party without the prior written consent of Company as
described in Section 4.4 below, however, Institution is permitted to disclose
Confidential Information obtained under the terms of this Agreement to Principal
Investigators and Lab Affiliates on a need-to-know basis related to the
performance of its obligations under this Agreement and only if Principal
Investigators and Lab Affiliates are informed by Institution of the confidential
nature of such information and of the confidentiality undertakings of
Institution contained herein and are bound by confidentiality obligations
consistent with those set forth in this Section 4.1. Institution shall require
that Principal Investigators and any and all Lab Affiliates having a
need-to-know observe these obligations of confidentiality. These obligations of
confidentiality and nondisclosure shall remain in effect after the termination
or expiration of this Agreement. “Confidential Information” means (a) the
results of the Research and (b) any proprietary or confidential information,
technical data, trade secrets or know-how, including research, product plans,
products, services, customer lists and customers, markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, marketing, distribution and sales methods and systems, sales and
profit figures, finances and other business information disclosed to
Institution, the Principal Investigators or any Lab Affiliate by or on behalf of
Company, either directly or indirectly, whether in writing, orally or by
drawings or inspection of documents or other tangible property; provided, that
Confidential Information shall not include any of the foregoing items to the
extent (i) they are or have become publicly known and made generally available
through no wrongful act of Institution, any Principal Investigator or Lab
Affiliate, or any other employee or agent of Institution, (ii) was known to
Institution prior to disclosure by Company, as evidenced by pre-existing written
records promptly provided to Company by Institution or (iii) was disclosed to
Institution without an obligation of confidentiality by a third party having a
lawful right to make such disclosure.


4.2    Third Party Information Held by Institution. Institution shall not
improperly use or disclose to Company or any of its directors, officers,
employees or agents, any confidential information of any current or former
client or other person or entity with whom Institution has an agreement or duty
to keep such information confidential, and Institution shall not bring onto the





--------------------------------------------------------------------------------





premises of Company any such information in any medium unless consented to in
writing by such client, person or entity.


4.3    Required Disclosure of Confidential Information. If Institution is
required by applicable law or court order to disclose Confidential Information,
Institution shall, if permitted by law, give Company prompt written notice of
such requirement such that Company shall have the opportunity to apply for a
protective order, injunction or for confidential treatment of such Confidential
Information. Notwithstanding the forgoing, any information disclosed by
Institution pursuant to applicable law or a court order shall remain
Confidential Information hereunder, and may not be disclosed under any other
circumstances unless and until the Confidential Information so disclosed becomes
publicly known and generally available through no wrongful act of Institution.


4.4    Publications. Before Institution, any Principal Investigator or Lab
Affiliate shall be permitted to publish or present at symposia, at professional
meetings or in any other setting any information resulting from or related to
the Research or Other Research, Institution shall furnish to Company a copy of
any proposed publication or presentation at least forty-five (45) days in
advance of the submission of such proposed publication or presentation. At
Company’s request, Institution will arrange for an additional delay in
publication or presentation, not to exceed forty-five (45) days, to enable
Company to arrange for, or to assist Institution in arranging for, evaluation
and/or filing of patent applications or other intellectual property protection
of information proposed to be disclosed. If the publication or presentation
would reveal trade secrets or other Confidential Information that is not
patentable, the Parties will cooperate to modify the disclosure as appropriate,
taking into account the Institution’s interests in research collaboration and
the Company’s commercial interests in the information. For publications or
presentations related to the Research, Institution shall identify Company as a
sponsor of the Research in any publication or presentation, unless the Company
otherwise instructs Institution. It is understood by Institution that nothing in
this Section 4.4 shall grant to Institution the right to publish any
Confidential Information of Company or any derivation thereof, even if such
information was furnished to Institution for purposes of the Research.


4.5    Unauthorized Disclosure. Institution shall be responsible for any breach
of this Article 4 by any Principal Investigator or Lab Affiliate. Institution
shall take reasonable steps to ensure that unauthorized persons do not gain
access to Confidential Information. Institution shall promptly notify Company of
any unauthorized release of or access to Confidential Information. For clarity,
such notice shall not remedy any breach of this Agreement resulting from such
unauthorized release or access.


5.
Inventions.



5.1    Inventions. “Invention” means any idea, invention or discovery, whether
or not patented or patentable, that is first conceived, discovered, developed or
reduced to practice in the conduct of the activities conducted under this
Agreement, including but not limited to developments, discoveries, compositions,
know-how, procedures, technical information, processes, methods, devices,
formulae, protocols, techniques, designs, drawings, methodologies,





--------------------------------------------------------------------------------





and biological or chemical material. An “Other Invention” means any idea,
invention or discovery, whether or not patented or patentable, in the Field that
is first conceived, discovered, developed or reduced to practice by one or more
Institution employees either before or after the Effective Date, either alone or
with others, other than in the course of conducting activities under this
Agreement but otherwise regardless of the source of funding, including but not
limited to developments, discoveries, compositions, know-how, procedures,
technical information, processes, methods, devices, formulae, protocols,
techniques, designs, drawings, methodologies, and biological or chemical
material, but specifically excluding any invention that has arisen or may arise
as a result of research conducted pursuant to a pre-existing third party
agreement set forth on Schedule 5.1 attached hereto. Institution represents,
warrants and covenants that, with respect to Institution Inventions (as defined
below) and Institution’s interest in Joint Inventions (as defined below), (a) it
owns and controls any Invention made by any Principal Investigators and Lab
Affiliates or that otherwise arises from the activities conducted under this
Agreement or that any Invention will become the sole property of Institution and
(b) Institution has the sole right and authority to assign and grant the rights
described below.


5.2    Ownership of Inventions. Inventorship of Inventions and Other Inventions
will be determined in accordance with U.S. Patent Law.
(a)
All rights to Inventions made solely by employees of Institution shall belong
solely to Institution (“Institution Inventions”).

(b)
All rights to Inventions made solely by employees of Company shall belong solely
to Company (“Company Inventions”).

(c)
All rights to Inventions made jointly by employees of Institution and employees
of Company shall belong jointly to Institution and Company (“Joint Inventions”).



5.3    Handling of Inventions. Institution shall, and shall require the
Principal Investigators and Lab Affiliate’s who are Institution employees to,
fully disclose to Company any Inventions and Other Inventions in which
Institution has rights within [***] after initial conception, including
providing to Company the Institution’s invention disclosure form along with all
supporting information. Company will hold such disclosure in confidence and will
not disclose the information to any third party without the consent of
Institution. Institution shall have the right to file and prosecute patent
applications covering Institution Inventions; provided, however, that Company
shall assume control of filing and prosecution of such patent applications upon
execution by Company and Institution of a definitive exclusive license agreement
for the underlying technology, subject to the terms of any such license
agreement. Company shall have the right to file and prosecute patent
applications covering Company Inventions and Joint Inventions. In the event
Company fails to file and prosecute patent applications covering any Joint
Invention or advises Institution in writing that it has no interest in a Joint
Invention, Institution shall have the right to file and prosecute patent
applications covering such Joint Invention and Company shall thereafter forfeit
its rights to file and prosecute such patent applications.







--------------------------------------------------------------------------------





6.
Company’s Rights to License.



6.1    Inventions and Joint Inventions.
(a)
Right to License. During the Term and for a period of [***] thereafter,
Institution hereby grants Company the sole and exclusive right to obtain an
exclusive, royalty-bearing, worldwide and all-fields license under Institution’s
rights in any Institution Invention and Institution’s undivided interest in any
Joint Invention. Institution shall notify Company in writing promptly after the
conception of any Institution Invention or Joint Invention.



(b)
Invention Election Period. Company will advise the Institution in writing within
[***] after Institution notifies Company of the existence of any Invention or
Joint Invention as provided in Section 5.3, together with any supporting data
Company may reasonably request (which may include [***]), whether or not it
wishes to license such Invention (“Invention Election Period”); provided that,
in Company’s reasonable determination, there is enough data and information
concerning such Invention available to enable Company to make a decision whether
or not it wishes to license such Invention and, if not, the Invention Election
Period shall be reasonably extended to enable Company to make such decision.



(c)
Invention Negotiation Period. Company will have [***] from the date of a
decision to license any Invention described in Section 5.1 above to conclude a
license agreement with Institution (“Invention Negotiation Period”); provided
that, at all times during the Invention Negotiation Period, Institution responds
in a timely fashion and, if not, the Invention Negotiation Period shall be
reasonably extended to accommodate any delays.



(d)
License Terms. Any license agreement negotiated pursuant to this Section 6.1
will contain commercially reasonable terms ([***]), will require diligent
performance by Company for the timely development and marketing of the licensed
Invention, and will include Company's obligation to reimburse Institution's
reasonable patent costs for all Inventions subject to the license.



(e)
Institution’s Right to License. [***].



6.2    Other Inventions.
(a)
Right to License. During the Term, Institution hereby grants Company the sole
and exclusive right to obtain an exclusive, royalty-bearing, worldwide and
all-fields license under Institution’s rights in any Other Invention.








--------------------------------------------------------------------------------





(b)
Other Invention Election Period. Company will advise the Institution in writing
within [***] after Institution notifies Company of the existence of any Other
Invention as provided in Section 5.3, together with any supporting data Company
may reasonably request (which may include [***]), whether or not it wishes to
license such Other Invention (“Other Invention Election Period”); provided that,
in Company’s reasonable determination, there is enough data and information
concerning such Other Invention available to enable Company to make a decision
whether or not it wishes to license such Other Invention and, if not, the Other
Invention Election Period shall be reasonably extended to enable Company to make
such decision.



(c)
Other Invention Negotiation Period. Company will have [***] from the date of a
decision to license any Other Invention to conclude a definitive license
agreement with Institution (“Other Invention Negotiation Period”); provided
that, at all times during the Other Invention Negotiation Period, Institution
responds in a timely fashion and, if not, the Other Invention Negotiation Period
shall be reasonably extended to accommodate any delays.



(d)
License Terms. Any license agreement negotiated pursuant to this Section 6.2
will contain commercially-reasonably terms, appropriate as to stage of
development and type of patent claims, will require diligent performance by
Company for the timely commercial development and marketing of the licensed
Other Invention, and include Company's obligation to reimburse Institution's
reasonable patent costs for all Other Inventions subject to the license.



6.3    Exclusivity. Until the earlier of (i) [***], or (ii) [***], ending
without an executed license, Institution shall not directly or indirectly,
through any officer, employee, agent, representative, advisor, director or
otherwise, take any action to solicit, initiate, seek, encourage or support any
inquiry, proposal or offer from, or furnish any information to, or participate
in any negotiations with, any person, corporation, or other entity or group
(other than Company and its affiliates) regarding any transaction involving such
Invention or Other Invention.


6.4    Right of Refusal. If the Invention Negotiation Period for a given
Invention, or Other Invention Negotiation Period for a given Other Invention,
ends without an agreement being entered into between Institution and Company
regarding such Invention or Other Invention, then, during the Term and for a
period of [***] thereafter, Institution hereby grants to Company a right of
refusal that grants Company the right to match any definitive offer from a third
party for a license under Institution’s rights in such Invention or Other
Invention and, if Company agrees to match all financial and other material terms
of such definitive offer within [***] of Institution providing such definitive
offer to Company, then Institution shall proceed with such definitive offer only
with Company and not any third party.





--------------------------------------------------------------------------------





7.
Inspections; Remedy.



7.1    Inspections by Governmental Authority. If any governmental or regulatory
authority conducts or gives notice to Institution of its intent to conduct an
inspection or audit at Institution’s facility or to take any other regulatory
action with respect to any of Institution’s activities hereunder, Institution
shall promptly notify Company of such a demand or request. Company shall have
the right to consult with Institution regarding the inspection or audit by any
such governmental or regulatory authority and, if permitted by law, to be
present at any such inspections and to review in advance any responses to be
given by Institution to such governmental or regulatory authority. Institution
agrees to promptly inform Company of the issuance of any FDA Form 483 or any
equivalent regulatory action by any other regulatory authority concerning any
aspect of any the Research.


7.2    Inspection by Company. During the term of this Agreement, for the purpose
of permitting a quality and compliance audit, including, without limitation, to
ascertain compliance with this Agreement, Institution shall grant to authorized
representatives of Company upon reasonable notice, access to facilities,
personnel and records being used, or relating to, activities hereunder. During
such examination or audit, Company representatives may examine documents,
facilities, records and any other relevant items relating to the Research and
the procedures and methodology followed in the performance of the Research. If
any audit, inspection, or other regulatory action reveals a deficiency in
Institution’s performance of the Research that causes all or any part of the
Research to be invalid, Institution shall immediately repeat such Research at
Institution’s sole cost.


8.
Term and Termination.



8.1    Term. The term of this Agreement (the “Term”) commences on the Effective
Date and shall continue in effect until October 29, 2018, unless sooner
terminated in accordance with the provisions of Section 8.2. Notwithstanding the
foregoing, Company shall have the option to extend the Term for two (2)
additional one (1) year terms at a funding level of $1,100,000 per year, with
payments due biannually in a manner similar to that set forth in Section 2.2
above. Company shall provide notice of its decision to extend or not extend the
Term at least [***] prior to the end of the then-current Term. Any further
extensions of the Term shall be at the mutual option of Company and Institution.


8.2    Termination. Either party may terminate this Agreement for the material
breach or default of any of the terms or conditions of this Agreement by the
other party upon [***] written notice and opportunity to cure; and such
termination shall be in addition to any other remedies that either Party may
have at law or in equity.


8.3    Obligations upon Termination. Upon expiration or termination of this
Agreement, in addition to its other obligations hereunder, Institution shall
return to Company all Confidential Information that was provided or generated by
Company during the Term or which Company may otherwise own or control by
operation of this Agreement, or destroy or completely delete such Confidential
Information, at Company’s option. With respect to each item of Confidential





--------------------------------------------------------------------------------





Information destroyed or completely deleted, such destruction or complete
deletion shall be certified in writing to Company.


8.4    Effects of Termination. Termination of this Agreement by either party
shall not affect the rights and obligations of the parties accrued prior to the
effective date of termination. No termination of this Agreement, however
effectuated, shall release the parties, the Principal Investigators, or any Lab
Affiliate having access to Confidential Information from their respective rights
and obligations under Article 4. Notwithstanding the foregoing, upon the
expiration of the Term or upon termination of this Agreement for breach by
Company, Institution shall be released from all further obligations to Company,
other than Confidentiality, specifically including any obligations under
sections 2.3, 5.3, 6.2, 6.3 and 6.4 above.


9.
Regulatory; Compliance.



9.1    Compliance with Law. Institution and Principal Investigators shall
conduct the Research, or cause the same to be done, in accordance with all
applicable laws, rules, regulations and guidelines (including good laboratory
practices in accordance with 21 CFR Part 58) and the provisions of this
Agreement (including the Project Plans), as well as Institution’s internal
policies and procedures to the extent they do not conflict with the foregoing.
In particular, any animals used in the Research shall be handled, housed and, if
applicable, disposed of in accordance with all applicable national, regional and
local laws, rules, regulations and guidelines.


9.2    Anti-Kickback, Anti-fraud and Anti-bribery. Each Party intends for this
Agreement to comply with the federal Anti-Kickback Statute, as set forth in 42
U.S.C. 1320a-7b or the regulations promulgated thereunder. The Parties each
agree that:


(a)
Company’s decision regarding the selection or retention of Institution was based
on defined criteria, such as area expertise, ability and reputation, or
knowledge and experience regarding a particular field;

(b)
The fees included in this Agreement are consistent with the fair market value of
the services to be provided and rights conferred in an arm-length transaction
and do not exceed those reasonably necessary to accomplish the commercially
reasonable business purpose of this Agreement; and

(c)
No compensation is being paid to Institution for the purpose of influencing
Institution’s opinion, inducing Institution to promote Company’s product(s) or
causing Institution to assist Company in securing any improper advantage.



9.3    Debarment. Each Party confirms that neither it nor its personnel
performing the terms of this Agreement is subject to any restrictions or
sanctions by the FDA, is a debarred person as described or ineligible to
participate, in a “Federal health care program” as defined in 42 U.S.C.
§ 1320a-7b(f), or in any other government payment program. In the event either
Party or any of its employees becomes a Debarred Person (as defined therein), it
shall immediately notify the other Party and upon the occurrence of such event,
whether or not such notice is given





--------------------------------------------------------------------------------





by the debarred Party, the other Party may immediately terminate this Agreement
upon written notice to the debarred party.


9.4    Insider Trading. Institution acknowledges that it and its representatives
may, in connection with this Agreement, become aware of material non-public
information regarding Company and that federal and state securities laws
prohibit Institution and its representatives and their families from purchasing
or selling any securities on the basis of such material non-public information
and from assisting any others to do so. Institution agrees that it shall not and
shall use reasonably efforts to assure that its representatives and their family
members do not violate any applicable law or regulation bearing on trading in
Company securities.


9.5    Reporting of Compensation. Notwithstanding any confidentiality
obligations in this Agreement, Company reserves the right to make reports to
applicable government agencies disclosing information associated with the fees
paid under this Agreement in order to comply with applicable laws, which
information may be published on government records available to the public, and
Company is not required to provide Institution advanced notice prior to making
any such disclosures.


9.6    Code of Conduct. Institution acknowledges that it has received a copy of
Company’s code of conduct, has read and understood the terms of such code of
conduct, and will substantially comply and will cause its representatives to
substantially comply with the terms of such code of conduct as they may apply to
Institution and its representatives.


10.
Miscellaneous.



10.1    Governance. In furtherance of the Collaboration, during the Term the
Company shall have the right to receive notice of and attend meetings of the
Board of Directors of the Institution.


10.2    Mutual Representations. Each party hereto hereby represents, warrants
and covenants to the other that: (a) it is a corporation duly incorporated,
validly existing and in good standing; (b) it has taken all necessary actions on
its part to authorize the execution, delivery and performance of the obligations
undertaken in this Agreement, and no other corporate actions are necessary with
respect thereto; (c) it is not a party to any agreement or understanding and
knows of no law or regulation that would prohibit it from entering into and
performing this Agreement, or that would conflict with this Agreement; (d) when
executed and delivered by it, this Agreement will constitute a legal, valid and
binding obligation of it, enforceable against it in accordance with this
Agreement’s terms; and (e) it is duly licensed, authorized or qualified to do
business and is in good standing in every jurisdiction in which a license,
authorization or qualification is required for it to perform its obligations
under this Agreement.


10.3    Indemnification. Institution shall indemnify, defend and hold-harmless
Company for, from and against all costs, fees (including reasonable attorney’s
fees), expenses, losses and other damages arising from (a) any injury to person
or damage to property caused by acts or failure to act on the part of
Institution, Principal Investigators or Lab Affiliates, (b) any breach of





--------------------------------------------------------------------------------





this Agreement by Institution, Principal Investigators or Lab Affiliates, or (c)
Institution’s, any Principal Investigators’ or any Lab Affiliate’s negligence or
willful misconduct. Company shall indemnify, defend and hold-harmless
Institution for, from and against all costs, fees (including reasonable
attorney’s fees), expenses, losses and other damages arising from (a) any injury
to person or damage to property caused by Company, (b) any breach of this
Agreement by Company, or (c) Company’s negligence or willful misconduct.


10.4    Insurance. During the term of this Agreement and for [***] thereafter,
Institution shall maintain insurance with a reputable insurance provider in the
amount of [***] dollars per occurrence/[***] dollars in the aggregate with a
[***] dollar umbrella, to cover its indemnification obligations hereunder. Upon
Company’s request, Institution shall provide to Company a certificate of
insurance showing that such insurance is in place. Institution shall not cancel
or amend its insurance policies without Company’s prior consent.


10.5    Independent Status. Institution shall not be considered a partner,
co-venturer, agent, employee, or representative of Company by reason of this
Agreement, but shall remain in all respects an independent contractor, and
neither party shall have any right or authority to make or undertake any
promise, warranty or representation, to execute any contract or otherwise to
assume any obligation in the name of or on behalf of the other party.
Institution’s employees, including the Principal Investigators and the Lab
Affiliates, are not and shall not be deemed to be employees of Company, and
Institution shall indemnify and hold harmless Company from all liabilities
arising from any allegation or determination to the contrary.


10.6    Notices. All notices and other communications required or permitted
hereunder shall be in writing and deemed to have been given when hand delivered,
sent by facsimile or mailed by registered or certified mail or overnight courier
with tracking capabilities, as follows or as a party may otherwise notify to the
other in accordance with this Section 9.6 (provided that such notice of change
of address or recipient shall be deemed given only when received):


If to Company, to:    If to Institution:
Arbutus Biopharma, Inc.    Baruch S. Blumberg Institute
PA Biotechnology Center of Bucks County    3805 Old Easton Road
3805 Old Easton Road    Doylestown, PA 18902
Doylestown, PA 18902    Attention: Timothy Block, President
Attention: Legal Affairs    


10.7    Assignment; No Third Party Beneficiaries. Company may assign this
Agreement without the prior written consent of Institution in the event of an
acquisition or other business combination or a sale of all or substantially all
of Company’s assets to which this Agreement relates. Institution hereby
acknowledges and agrees that the duties and responsibilities hereunder are of a
personal nature and, therefore, neither this Agreement nor any right or
obligation hereunder shall be assignable or delegable in whole or in part by
Institution. All of the terms and provisions of this Agreement shall be binding
upon, and inure to the benefit of and be enforceable by, the respective
successors and permitted assigns of the parties. Nothing in this





--------------------------------------------------------------------------------





Agreement, express or implied, is intended to confer on any person or entity,
other than the parties or their respective successors and permitted assigns, any
benefits, rights or remedies.


10.8    Construction. This Agreement shall be construed, governed, interpreted,
and applied in accordance with the laws of the Commonwealth of Pennsylvania
exclusive of its conflicts of laws provisions. The failure to enforce any right
or provision herein shall not constitute a waiver of that right or provision. If
any provisions herein are found to be unenforceable on the grounds that they are
overly broad or in conflict with applicable laws, it is the intent of the
parties that such provisions be replaced, reformed or narrowed so that their
original business purpose can be accomplished to the extent permitted by law,
and that the remaining provisions shall not in any way be affected or impaired
thereby.


10.9    Dispute Resolution. If a dispute arises between the parties concerning
any right or duty under this Agreement, then the parties will confer, as soon as
practicable, in an attempt to resolve the dispute. If the parties are unable to
resolve the dispute amicably, then the parties will submit to the exclusive
jurisdiction of, and venue in, the state and Federal courts located in the
Eastern District of Pennsylvania with respect to all disputes arising under this
Agreement.


10.10    Equitable Relief. Institution agrees that it would be impossible or
inadequate to measure and calculate Company’s damages from any breach of the
covenants set forth in Articles 4 and 5, and that a breach of such covenants
could cause serious and irreparable injury to Company. Accordingly, Company
shall have available, in addition to any other right or remedy available to it,
the right to obtain an injunction from a court of competent jurisdiction
restraining such a breach (or threatened breach) and to specific performance of
any such Section.


10.11    Entire Agreement, Amendment and Waiver. This Agreement contains the
entire understandings of the parties and supersedes all previous agreements
(oral and written), negotiations and discussions with respect to the subject
matter herein. The parties may modify any of the provisions hereof only by an
instrument in writing duly executed by the parties. No waiver of any rights
under this Agreement shall be effective unless in writing signed by the party to
be charged.


10.12    Severability. In the event of the invalidity of any provisions of this
Agreement containing any gaps, the parties agree that such invalidity or gap
shall not affect the validity of the remaining provisions of this Agreement. The
parties will replace an invalid provision or fill any gaps with valid
provisions, which most closely approximate the purpose and economic effect of
the invalid provision or, in the case of a gap, the parties’ presumable
intentions.


10.13    Further Assurances. Each party shall, as and when reasonably requested
by the other party, do all acts and execute all documents as may be reasonably
necessary to give effect to the provisions of this Agreement.


10.14    Interpretation. The headings in this Agreement are intended solely for
convenience or reference and shall be given no effect in the construction or
interpretation of this





--------------------------------------------------------------------------------





Agreement. This Agreement shall be construed as if both parties drafted it
jointly, and shall not be construed against either party as principal drafter.


10.15    Counterparts. This Agreement may be executed in two or more
counterparts, including by facsimile, each of which shall be deemed to be an
original as against any party whose signature appears thereon, but all of which
together shall constitute but one and the same instrument.


IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the Effective Date.
    
ARBUTUS BIOPHARMA, INC.
BARUCH S. BLUMBERG INSTITUTE
 
 
 
 
 
 



/s/ Michael J. Sofia .            /s/ Timothy Block .
Authorized Signature                Authorized Signature


Name: Michael J. Sofia, Ph.D.        Name:    Timothy Block, Ph.D.
Title: Chief Scientific Officer        Title:    President


Date: June 5, 2016                Date: June 5, 2016



















































--------------------------------------------------------------------------------





EXHIBIT A
LICENSE TERMS


Compound Series with Composition of Matter Claims:
•
Upfront Payment: [***] upon execution of a License Agreement.

•
Development Milestone Payments:

[***]
•
Sales Performance Milestone Payments:

[***]
•
Royalty Payment: [***] on Net Sales



Method of Use Claims Only:
•
Development Milestone Payments:

[***]
•
Royalty Payment: [***] on Net Sales




